              Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 1 of 19




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   ERIN A. CORNELL (CABN 227135)
 5 Assistant United States Attorneys
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Frank.Riebli@usdoj.gov
 8        Erin.Cornell@usdoj.gov
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,               )   Case No. CR 19-043 YGR
                                             )
14           Plaintiff,                      )
                                             )   GOVERNMENT’S OPPOSITION TO
15      v.                                   )   DEFENDANT’S MOTION FOR RELEASE FROM
                                             )   CUSTODY
16   DESHAWN LEMONS-WOODARD,                 )
                                             )   Date: May 1, 2020
17           Defendant.                      )   Time: 10:30 a.m.
                                             )
18

19

20

21

22

23

24

25

26

27

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                           1
             Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 2 of 19




 1 I.       INTRODUCTION

 2          Deshawn LEMONS-Woodard asks for temporary release from custody because he has asthma

 3 and might contract COVID-19 while in custody. LEMONS describes his request as a matter of life or

 4 death: either the Court releases him, or he will die in jail. The Court faces no such choice. LEMONS’

 5 use of such dire language is an effort to distract the Court from the facts that he has no proposed co-

 6 signor, he has demonstrated repeatedly, and in this case, that he cannot be supervised and will continue

 7 to commit crimes if released. There is no reason to believe he would behave differently if the Court

 8 releases him again. The fact of the COVID-19 pandemic does not make LEMONS more amenable to

 9 supervision than he was before. The Court cannot guaranty that LEMONS will not contract COVID-19,
10 whether he is in or out of custody. And tt is impossible to predict the relative risks of contracting

11 COVID-19 in or out of custody with a defendant who has proven that he does not follow instructions,

12 even as they pertain to the very asthma condition he relies on here. What is certain however, is that if

13 LEMONS contracts COVID-19 while in custody, he will receive adequate treatment. He does not

14 contend otherwise. The government asks that the Court deny his motion.

15

16 II.      PROCEDURAL BACKGROUND

17          A federal grand jury charged LEMONS with trafficking firearms without a license, in violation

18 of 18 U.S.C. § 922(a)(1)(A), and with conspiring with others to do so, in violation of 18 U.S.C. § 371.

19 He faces up to five years in prison if convicted.

20          LEMONS appeared before the Court for a bail hearing April 10, 2019. Pre-Trial Services

21 recommended that the Court detain him as a danger to the community because it appeared that he was

22 not amenable to community supervision. The Court gave LEMONS an opportunity to prove Pre-Trial

23 wrong and released him on a $75,000 bond, with his mother and aunt as co-signors, and his aunt acting

24 as custodian. The Court imposed other conditions as well, including that LEMONS remain at home on

25 house arrest (except for limited purposes), that he not access the internet, and that he not have contact

26 with his co-defendants outside the presence of counsel. As the Court will recall, and as LEMONS

27 admits, he willfully violated these conditions: he used his time out of the house for work to distribute

28 drugs, he continued to use drugs and evade Pre-Trial’s testing program, and he had communications


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                                                       2
                Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 3 of 19




 1 with his co-defendants. In October, the government provided evidence of those violations to the Court

 2 and moved to revoke his bond. On November 4, 2019, the Court remanded him to custody and, after

 3 considering further briefing, imposed a $75,000 forfeiture order against LEMONS and his mother (who

 4 was a co-signor).

 5          LEMONS filed his present motion on April 22, 2020. See Dkt #227. He seeks release on his

 6 own recognizance, with no co-signors, for an indefinite period.

 7

 8 III.     DISCUSSION

 9          A.       Legal Standard

10          LEMONS seeks temporary release, based on the possibility that he might contract COVID-19

11 while in custody, and to facilitate meetings with his attorney to prepare his defense. The Court may

12 “permit the temporary release” of a defendant if release is “necessary for preparation of the person’s

13 defense or for another compelling reason.” 18 U.S.C. § 3142(i). 1 The government bears the ultimate

14 burden of persuasion to detain pretrial. Hir, 517 F.3d at 1087. However, once a defendant is ordered

15 detained, it is the defendant who must show that temporary release is necessary under Section 3142(i).

16 United States v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y. 2011). LEMONS contends that his

17 medical condition and his need to prepare a defense constitute “compelling reasons” for release in light

18 of the COVID-19 pandemic. Both arguments fail.

19          B.       LEMONS Does Not Actually Seek Temporary Release.

20          LEMONS is ineligible for temporary release under § 3142(i) because he does not seek temporary

21 release. He offers that his release would only last “until the risk of death subsides and the authorities

22 come to terms with the virus and effectuate a workable plan to make the jail safe for pretrial detainees.”

23 Mot. at 7. This standard is so vague it’s meaningless. On the one hand, LEMONS would never have to

24 concede it had been met. On the other, the government can argue that it already has.

25

26          1
            LEMONS does not cite § 3142(i). Instead, he relies on 18 U.S.C. § 3142(c)(3), which permits
   the Court to modify the terms of a defendant’s release. Mot. at 7. Since LEMONS is not currently
27 released on a bond, it appears that § 3142(c)(3) does not apply. Though in one place he asks the court to
   “set aside” the order revoking his bond, he also asks for temporary release. Mot. at 1. Thus, it does not
28 appear that he is seeking to re-open his bail hearing, but instead seeking release under the narrower
   ground provided in § 3142(i).

     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                                                        3
                Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 4 of 19




 1          C.       LEMONS’ Asthma Does Not Constitute a “Compelling Reason” for Release.

 2          Even if LEMONS were seeking temporary release, it would not be appropriate here. Though

 3 LEMONS might have a pre-existing health condition that places him at higher risk of serious illness,

 4 that health condition does not warrant release in this case. “[I]t is a rare case in which health conditions

 5 present an ‘exceptional reason’” to allow for release where detention would otherwise be warranted.

 6 See, e.g., United States v. Wages, 271 F. App’x 726, 728 (10th Cir. 2008) (collecting cases). According

 7 to the Centers for Disease Control and Prevention, those with “moderate to severe asthma may be at

 8 higher risk of getting very sick from COVID-19.” See https://www.cdc.gov/coronavirus/ 2019-

 9 ncov/need-extra-precautions/asthma.html (last visited Apr. 23, 2020). The CDC does not say that those
10 with moderate to severe asthma face a “high risk of dying,” as LEMONS asserts. Mot. at 4. Especially

11 now, it is important to distinguish hyperbole from credible public health information. And credible

12 public health information is that moderate to severe asthma may put a person at higher risk of getting

13 very sick. It does not put that person at high risk of dying. To the contrary, as LEMONS admits, most

14 people who contract COVID-19 recover. Mot. at 4. 2

15          Moreover, LEMONS does not contend that he has moderate to severe asthma. 3 The government

16 has requested copies of medical records that might address the severity of LEMONS’ condition, but so

17 far has received nothing. Thus, it is not even clear that he is in a high-risk population.

18          Courts around the country have denied release where the basis was asthma, especially where it

19 was just an assertion of asthma with nothing more. See United States v. Rodriguez, 2020 WL 1866040

20 at *4 (S.D.N.Y. April 14, 2020) (post-conviction case involving asthma: “All he has done is note that he

21 has asthma, he is in prison, and there is a COVID-19 outbreak nationwide. That is not enough.”);

22 United States v. Suggs, 2020 WL 1867097 (W.D. Pa. April 14, 2020) (pre-trial case where the defendant

23 had asthma and diabetes: “While the court is sympathetic to Suggs’s medical concerns and claims

24
            2
25           LEMONS argues that 6% of those with chronic respiratory disease have died from COVID-19.
   Mot. at 4-5. It is important to note that this is a case fatality rate, not an infection fatality rate, and it
26 appears to be based on data from cases in China. The case fatality rate – especially in the midst of an
   epidemic – may be much higher than the infection fatality rate (the number of people who die compared
27 to the total number infected) because of the lack of testing. See, e.g., Amy Harmon, “Why Don’t We
   Know the True Death Rate for Covid-19,” New York Times (Apr. 17, 2020), https://www.nytimes.com/
28 2020/04/17/us/coronavirus-death-rate.html (last visited Apr. 24, 2020).
           3
             As discussed below, LEMONS’ own behavior suggests that his condition is not serious.

     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                                                          4
                Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 5 of 19




 1 regarding possible complications caused by the COVID-19 virus, such speculation concerning possible

 2 future conditions does not constitute a ‘compelling reason’ for temporary release.”); United States v

 3 Lake, 2020 WL 1852435 (D. Co. April 13, 2020) (asthma). See also United States v. Gumora, 2020 WL

 4 1862361 (S.D.N.Y. April 14, 2020) (denying pretrial release for inmate who had asthma, HIV, high

 5 blood pressure, and various heart conditions); United States v. Irizzary, 2020 WL 1705424 (S.D.N.Y.

 6 April 8, 2020) (asthma); United States v. Smith, 2020 WL 1864587 (D. MD. April 14, 2020) (asthma).

 7          The Court cannot guaranty that LEMONS will not contract COVID-19, whether he is in or out of

 8 custody. COVID-19 is present in every community in the Bay Area. To date, there have been at least

 9 7,029 cases and 240 deaths in the Bay Area. See https://abc7news.com/health/coronavirus-updated-
10 number-of-covid-19-cases-deaths-in-bay-area/ 6008027/ (last visited Apr. 23, 2020). Indeed, a

11 preliminary study from Stanford researchers suggests that the number of people infected with COVID-

12 19 in Santa Clara County could be 50-85 times higher than the number reported to the county’s public

13 health department. See https://www.medrxiv.org/content/10.1101/2020.04.14.20062463v1 (last visited

14 Apr. 23, 2020). 4 Releasing LEMONS from custody will not move him from a place where he faces risk

15 of illness to a place where he does not. But it will definitely put the community at risk, including the

16 pre-trial services officer(s) who must conduct a home investigation and set up any monitoring equipment

17 the Court orders. See, e.g., United States v. Martin, 2020 WL 1274857, at *4 (D. Md. Mar. 17, 2020).

18          LEMONS complains that he cannot practice effective social distancing in jail, but would be able

19 to self-quarantine at home. Mot. at 5-6. There are many problems with this contention. First, it’s a

20 false choice. Though it is true that LEMONS cannot self-isolate while in custody, the CDC does not

21 recommend self-isolation even for asthma sufferers who are not in custody. The CDC recommends

22 social distancing and frequent hand-washing. See https://www.cdc.gov/coronavirus/2019-ncov/need-

23 extra-precautions/asthma.html (last visited Apr. 24, 2020). The jail has implemented numerous

24 measures to effectuate a form of social distancing both within the jail and between the jail and the

25 outside world, all with the goal of controlling the spread of the illness in the jail. The Sheriff decreased

26

27          4
            Of course, this could also mean that more people in the jail have been exposed than the
   numbers indicate. But the necessary corollary to that possibility is that many more people experience
28 only mild symptoms or are asymptomatic than previously believed, and this in turn decreases the
   disease’s infection fatality rate.

     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                                                          5
             Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 6 of 19




 1 the jail population by 32.8% between March 1, 2020 and the present. The jail is designed to hold about

 2 4,000 inmates, see https://www.alamedacountysheriff.org/dc_srj.php, but currently holds only 1,745, see

 3 https://www.alamedacountysheriff.org/admin_covid19.php (last updated Apr. 23, 2020). This decreases

 4 crowding in the jail and assists in creating more space between individuals. The Sheriff requested that

 5 local police agencies cite and release all but violent offenders, and this has “greatly reduced” the

 6 numbers of bookings. Id. This not only helps keep the jail’s population down, it also limits the number

 7 of people coming into the jail who might bring the virus in with them. And the jail suspended in person

 8 family and legal visits. Id. These measures also help prevent the virus from entering the jail.

 9          Further, the inmates live in separate housing units. The jail quarantines an entire unit when one

10 inmate in a unit tests positive, and implements extra controls around movements into and out of

11 quarantined units to prevent the spread of the illness from one unit to the next. Though it may be harder

12 for inmates within a housing unit to maintain social distance from each other, the jail’s outbreak control

13 measures help maintain social distancing between housing units. This situation is not dissimilar from a

14 family sheltering in place (or the new practice, called “quaranteaming,” in which two or more families

15 shelter in place together): its members have lots of contact with each other, but limited contact with

16 other groups and that’s how they stay safe.

17          The jail also has taken steps to provide some distancing between members of a single housing

18 unit. It has educated the inmates about distancing, distributed masks for all inmates and staff members

19 to wear, enhanced its cleaning schedule, and given the inmates extra soap to facilitate hand-washing and

20 general cleanliness. The jail has also screens all staff members before they begin work each day.

21          The measures Santa Rita has implemented are exactly the measures the CDC recommends for

22 incarcerated or detained persons. See https://www.cdc.gov/coronavirus/ 2019-ncov/community/

23 correction-detention/guidance-correctional-detention.html#management (last visited Apr. 23, 2020).

24 The Sheriff is aware of that guidance and has been implementing it to the extent practicable in the Santa

25 Rita jail, including many of the measures described above. Indeed, the jail’s COVID-19 information

26 page has a link to the document. See https://www.alamedacountysheriff.org/ admin_covid19.php (last

27 visited Apr. 23, 2020). Thus, it is simply incorrect to argue, as LEMONS does repeatedly, see, e.g.,

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                                                        6
                Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 7 of 19




 1 Mot. at 5-6, that the conditions at Santa Rita are contrary to CDC guidance. 5

 2          LEMONS’ unsupported claims that “COVID-19 has spread throughout the Santa Rita facility,”

 3 and his breathless references to the number of cases in an unspecified number of Chinese prisons are

 4 unhelpful. There is no way to know how widespread the virus is inside or outside the jail. But only

 5 between 10 and 12 housing units have been under quarantine at any given time, and as of April 23,

 6 2020, the total number of infections had been flat for two days (at 33) and the number of active cases

 7 had decreased from 15 to 8. Only 8 housing units remained in quarantine. It appears that the jail’s

 8 infection control measures are working. If they weren’t, we should expect to see the number of cases

 9 doubling every two to three days, and that has not happened. To the contrary, the number of cases has
10 remained relatively low and, as of this filing, appears to be declining. There is no indication that

11 Chinese authorities implemented the same infection control measures Santa Rita has implemented. Such

12 comparisons are inapt, to say the least.

13          Second, it is impossible to determine the relative risks that LEMONS will contract COVID-19 in

14 custody versus out of custody. Even if he were to live with his mother, as he requests, she would have

15 to leave home to get groceries and possibly to work. More importantly, LEMONS has demonstrated

16 that he does not adhere to the Court’s instructions – despite professing his motivation to follow public

17 health guidelines relating to social distancing, there is no reason to believe he would, in fact, follow

18 those rules either. To the contrary, a person with asthma is strongly advised not to smoke because

19 smoking irritates the lungs and airways and can cause asthma flare-ups. See, e.g., https://kidshealth.org/

20 en/teens/smoking-asthma.html (last visited Apr. 24, 2020). Yet LEMONS was a frequent marijuana

21 smoker and delighted in posting pictures on his Instagram page of himself surrounded by clouds of

22 smoke. See Appendix. 6 Whatever the severity of his asthma – mild, moderate, or severe – smoking was

23 contrary to his own best interests. He did it anyway.

24          Finally, LEMONS does not contend that he has COVID-19, or that Santa Rita Jail has denied

25
            5
26           Rather than address the CDC’s guidance for in-custody populations, which Santa Rita appears
   to be following to the extent practicable, LEMONS relies on CDC guidance for out-of-custody
27 populations in an effort to create the impression that the jail is not complying.
           6
             Though the pictures themselves are not dated, the warrant only sought posts in the year
28 between August 1, 2018 and late-August, 2019, when the warrant was signed. Consistent with this,
   LEMONS appears in the photos to be about the same age as he was when agents arrested him.

     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                                                      7
                Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 8 of 19




 1 him adequate medical care for any health condition that he has, or that the jail would be unable to

 2 provide adequate medical care if he should contract the illness. Cf. United States v. Kidder, 869 F.2d

 3 1328, 1330–31 (9th Cir. 1989) (to prevail on Eighth Amendment claim regarding avoiding prison due to

 4 medical condition, defendant “must show that no constitutionally acceptable treatment can be provided

 5 while he is imprisoned”). To the contrary, the jail’s record so far suggests that it can. Of 33 inmates

 6 who have tested positive while in custody, 24 already have recovered and none have died. See

 7 https://www.alamedacountysheriff.org/ admin_covid19.php (last updated Apr. 22, 2020). 7

 8          There is every reason to believe that, if LEMONS did contract COVID-19, the jail would be able

 9 to provide him adequate treatment – either on-site if his case is mild, or in a community hospital if his
10 case becomes more serious. According to the CDC, most cases are mild. See https://www.cdc.gov/

11 coronavirus/2019-ncov/if-you-are-sick/steps-when-sick.html (“Most people with COVID-19 have mild

12 illness and can recover at home without medical care.”). Pre-existing health conditions increase the

13 risks of more serious illness, but do not assure it. Indeed, the CDC and county public health agencies

14 advise those who contract COVID-19 to stay home and recover on their own, and only to seek medical

15 help if they develop serious complications. See, e.g., id. (CDC) (“Stay home except to get medical

16 care”); http://www.acphd.org/media/562537/sick-factsheet-english.pdf (Alameda County) (“Unless your

17 doctor directs you to go obtain medical care, remain at home.”). Thus, LEMONS’ custodial status does

18 not prevent him from following the course of treatment that public health authorities recommend. To

19 the contrary, he would receive the equivalent of home care in jail unless and until he required a higher

20 level of care – in that case, he would receive it at a hospital – quite possibly the same hospital.

21
            D.       The Temporary Suspension of Contact Visits Does Not Hinder LEMONS’ Ability to
22                   Prepare his Defense.

23          LEMONS also argues that he has a right to contact visits and that “this is near impossible under

24 the present circumstances.” Mot. at 7. This, he says, unlawfully burdens his rights to due process and

25 counsel. Id. LEMONS has constitutional rights to assistance of counsel and meaningful access to the

26 courts. United States v. Wilson, 690 F.2d 1267, 1271 (9th Cir. 1982). “While prisoners have a general

27

28          7
               According to the jail’s COVID-19 information page, one inmate was release while positive for
     the illness. There is no further data about that person’s status.

     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                                                       8
             Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 9 of 19




 1 right to consult with their legal counsel, that right is not absolute . . . .” McMaster v. Pung, 984 F.2d

 2 948, 953 (8th Cir. 1993) (finding that a ban on contact visits with one of defendant’s attorneys, and

 3 limitation to “telephonic contact and consultation through the mails” did not violate his right to counsel).

 4 A defendant’s access to his or her attorney may also be burdened by regulation or practice of his penal

 5 institution, if justified by legitimate interests of penal administration. Johnson-El v. Schoemehl, 878

 6 F.2d 1043, 1052 (8th Cir. 1989).

 7          All criminal defendants in custody face some limitations on their meetings with counsel, if only

 8 because visiting hours are not unlimited. Out-of-custody defendants face similar limitations because

 9 defense attorneys have multiple clients, court hearings, and other professional and personal engage-
10 ments. LEMONS has not identified any conditions that make his confinement a particular obstacle to

11 preparing his defense. His attorney may visit him in custody in a glass-partitioned room. He would

12 have no greater access if he were out of custody – the shelter-in-place orders and need to maintain social

13 distance would preclude him from getting any closer than six feet. It is not clear that shouting across a

14 conference room provides any greater access than a face-to-face meeting in a glass-partitioned room.

15          Moreover, the current court closures and shelter-in-place orders have effectively stalled the case,

16 including resolutions and trial setting. It is worth noting that, prior to the shelter-in-place order, the

17 government believed it had reached a resolution with LEMONS. If that is true, then there is little

18 additional preparation for him to do. If it is not true, then this short delay does not prejudice him. There

19 is, as yet, no trial date set. And, LEMONS so far has agreed to time exclusions exceeding one year.

20 Thus, he has demonstrated his willingness to delay trial in his case for much longer than the current

21 epidemic threatens. He cannot now claim that this short, additional delay prejudices him.

22          E.      LEMONS Has Demonstrated That He Is Not Amenable to Supervision.

23          LEMONS was out of custody for about five months, with strict conditions related to his

24 movement, activities and communications. As the Court found, see Dkt 207, and as he admits, see Mot.

25 at 8, he willfully violated those conditions. He committed new crimes (he sold drugs), changed his

26 Instagram account name to conceal his continued (and prohibited) access to the internet and maintained

27 communications with several of his co-defendants (which was also prohibited). He also discussed with

28 them the ways he was evading Pre-Trial’s drug testing program to hide his continued drug use. The


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                                                        9
            Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 10 of 19




 1 Court found his violations and his betrayal of the Court’s trust so significant that the Court remanded

 2 him and forfeited his $75,000 bond.

 3          There is no reason to think LEMONS would behave any differently if the Court released him a

 4 second time. He may claim that this time is different, that this time, he has extra motivation to follow

 5 the rules. But he has demonstrated repeatedly that he does not abide Court orders or medical advice. He

 6 was on misdemeanor probation for a weapons offense in Alameda County when he was arrested for

 7 carrying a stolen, loaded firearm. Following that arrest, and with a felony firearms case pending in

 8 Alameda Superior Court, he arranged the sales of firearms to an informant on four different occasions.

 9 He continued to offer firearms to the informant and others even after his state case concluded in a felony
10 conviction and an additional grant of probation. Indeed, in messages in December 2018, LEMONS

11 made clear that he was seeking and selling guns. The day after police conducted an enforcement

12 operation on Makin Road and seized guns, LEMONS messaged co-defendant Joe Frank and said “Leme

13 kno what u got rn I’ll grab whatver u got I need sum I just got all my shit took”. Frank responded, “All I

14 really got is that glock 19 and a sig p226”. LEMONS asked “[W]hat u want for that 19”? Two weeks

15 later, LEMONS was back in business: he put up a post that said, “Who want a glock 23 with a stick”

16 meaning that he had a Glock 23 with an extended magazine for sale. A contact called “rollagang6”

17 asked, “How much”? LEMONS responded, “950”. When rollagang6 balked, LEMONS said, “I kno it

18 up there it’s green n tan I got 30-22 stick stock n it’s a switch on there that’s why,” meaning he also had

19 a Glock 30 with a 22-round magazine and a full-auto switch on it. Rollagang6 asked, “So it’s fully?”

20 LEMONS responded, “Yeah it’s fully”. He also offered, “I got glock 30 with stic same price lil 45 like

21 the 27 no switchtho,” meaning that he had another Glock 30 (which is a compact .45 caliber), also with

22 an extended magazine, but without a full-auto switch. In January, he offered, “Who want my glock 21

23 stock n 30” meaning that he had a Glock 21 with a 30-round magazine for sale. Being a convicted felon

24 on probation thus did not deter LEMONS in the slightest from continuing to traffic firearms. LEMONS

25 helped ensure the proliferation of black market guns into poor neighborhoods in Oakland. Those guns

26 don’t go to people who can buy guns lawfully. They are crime guns and they’re sold to criminals to

27 facilitate further violence. This shows LEMONS’ lack of concern for his community and the violence

28 and trauma those guns cause. The person who seeks to profit from that misery cannot be trusted to act


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                                                      10
            Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 11 of 19




 1 in the community’s best interest when it comes to acting responsibly during a pandemic.

 2          LEMONS also sustained two probation violations following his felony firearms conviction, and

 3 received 6 months and 2 months in jail, respectively, for those violations. And, as the bail study noted,

 4 police have arrested LEMONS multiple times for domestic violence, and he was subject to a restraining

 5 order at the time he was arrested on the federal warrant. Indeed, the police found him when he violated

 6 that restraining order an additional time and the protected person called the police. He fled and

 7 attempted to conceal himself, but was apprehended.

 8          The Court cannot trust that LEMONS would abide any restrictions the Court imposed if it were

 9 to release him again. Indeed, his inability to proffer a co-signor or surety indicates that those who know
10 him best are equally skeptical of his ability to conform to the Court’s orders. Indeed, as he has shown,

11 being on lockdown at home is no impediment to continued criminal activity. He can carry on his illegal

12 drug and gun business so long as he has access to a smartphone. He was able to get such a device

13 before, almost immediately after he was released. There is every reason to believe he will do so again if

14 the Court releases him again.

15          LEMONS is not amenable to supervision and this makes him a continuing danger to the

16 community if he is released. He should be detained.

17

18 IV.      CONCLUSION

19          For the foregoing reasons, the government asks that the Court deny LEMONS’ request.

20 DATED: April 24, 2020                                        Respectfully submitted,

21                                                              DAVID L. ANDERSON
                                                                United States Attorney
22

23                                                              __/s/______________________
                                                                FRANK J. RIEBLI
24                                                              ERIN A. CORNELL
                                                                Assistant United States Attorney
25

26

27

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                                                      11
           Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 12 of 19




 1                                         APPENDIX

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                      12
           Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 13 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                      13
           Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 14 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                      14
           Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 15 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                      15
           Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 16 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                      16
           Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 17 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                      17
           Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 18 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                      18
           Case 4:19-cr-00043-YGR Document 228 Filed 04/24/20 Page 19 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     GOV’T OPP’N TO DEFT’S MOT. FOR RELEASE FROM CUSTODY                      19
